DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “the upper and lower reversal point” in line 4. This should read “the upper and lower reversal points”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there are several terms which lack antecedent basis. These include: “the actual values” (line 5); “the diameter” (line 5); “the actual diameter” (line 6); “the length of the bore” (line 6). This causes confusion as to what is included in the claimed method. Additionally, it is unclear how some of these terms relate to each other. For example, is “the actual diameter” the same as “the diameter of the bore,” “the actual values of the diameter,” or some other diameter? For the purposes of this examination, these limitations will be interpreted as best understood by examiner. 
Further regarding claim 1, the claim recites “a specified target diameters,” which makes it unclear if there is a single target diameter or multiple target diameters.
Further regarding claim 1, the claim recites “(H = OP
Further regarding claim 1, the claim recites “it only the regions of the bore that are machined in which the actual diameter of the bore is smaller than the target diameter corresponding to the detected actual values of the diameter” in the last 3 lines. This is confusingly worded and unclear. It appears the word “it” should be omitted. This phrase appears to describe machining the bore in regions where the diameter is smaller than the target diameter. However, in this context, it is unclear what is meant by “corresponding to the detected actual values of the diameter.” How can the target diameter “correspond” to the actual diameter while the actual diameter is smaller than the target diameter? For the purposes of this examination, this limitation will be interpreted as best understood by examiner and is explained in the rejection below. 
Claims 2-14 are rejected as indefinite due to their dependency upon rejected claim 1.
Further regarding claims 1-14, the claims include several inconsistent reference characters. While it is generally acceptable to include reference characters in parentheses in the claims (see MPEP 608.01(m)), the claims at times use different reference characters which refer the same element, the same reference character referring to different elements, define limitations rather than mere reference, or fail to use parentheses to separate the reference characters. This makes it difficult to decipher the scope of the referenced claim elements. Below is a list of inconsistencies found by examiner which may be incomplete. Applicant should fully review the claims to ensure any amendments remedy all the inconsistencies.
“stroke (H)” (clm 1); “the stroke (Hn)” (clms 2, 3); “reduced stroke (Hn+1)” (clms 2, 3); “the stroke (Hn+1)” (clm 4); “stroke (Hn+2)” (clm 6). While it appears that some of these claimed strokes are intended to refer to the originally claimed stroke and some refer to a reduced stroke, the inconsistent terminology in the claims combined with the inconsistent reference characters makes it difficult to determine which claim limitations refer to which strokes and how they relate to each other.
“(H = OPn+1 – Hn – DeltaH)” (clm 3); “(DSOLL, n+2 = Delta D +DSOLL, n+1)” (clm 5). These references appear to attempt to define equations rather than merely refer to reference numbers. For the purposes of this examination, these equations will not be read as limiting the claimed elements unless such equations are expressly recited in the claim.
“target diameters DSOLL” (clm 1); “reversal point OP” (clm 5); “stroke H” (clm 14). These references should be in parentheses to avoid confusion. 
“upper reversal point (OP)” (clm 1); “lower reversal point (UP)” (clm 1); “upper or lower reversal points (OPn, UPn)” (clm 1); “a reversal point (OPn+1, UPn+1)” (clm 4); “a reversal point (OPn+2)” (clm 6); “this reversal point (OP(n+2))” (clm 6). The reference numbers referring to reversal points vary between the claims, making it unclear which reversal points are the same or different from each other. For example, the use of the term “a reversal point” with a different reference number in claim 4 makes it unclear if the reversal point of claim 4 is the same as or different from either of the upper or lower reversal point of claim 1. If the claims are intended to refer to different reversal points, distinct terms should be used to differentiate between them. Any reference characters used within the claims should likewise be consistent and correspond only to the intended reversal points. For the purposes of this examination, these limitations will be interpreted as best can be understood by examiner based on the context of the claims.
“specified target diameters DSOLL (OPn, UPn)” (clm 1); “the target diameter (DSoll (L-b)” (clm 1); “detected actual values of the diameter (DIST)” (clm 1); “detected actual values of the diameter (DSoll)” (clm 1); “target diameter (DSOLL, n (OPn, UPn)” (clm 2); “the target diameter (DSOLL) (OPn+i, UPn+i)” (clm 4); “new target diameter (DSOLL, n+2)” (clm 5); “the target diameter (DSOLL, n)” (clm 5); “a target diameter (DSOLL (y))” (clm 5); “the target diameter (DSOLL (n+2))” (clm 5); “the target diameter (DSOLL (OP(n+2))” (clm 6). The reference numbers and terms referring to target diameters vary between the claims, making it unclear which target diameters are the same or different from each other. If the claims are intended to refer to different target diameters, distinct terms should be used to differentiate between them. Any reference characters used within the claims should likewise be consistent and correspond only to the intended diameter. For the purposes of this examination, these limitations will be interpreted as best can be understood by examiner based on the context of the claims.
“diameter increment (DeltaD)” (clm 5). This term does not appear to be included in the specification. This makes the scope of the claim unclear, as it is unclear where this limitation is discussed in the specification and how this increment is applied to the claimed method. See further discussion of claim 5 below.
Regarding claim 2, the claim recites “comparing the step of reducing the stroke to a reduced stroke” in the first two lines. It is unclear what is being compared here. For the purposes of this examination, “comparing” will be read as “comprising” as this appears to be applicant’s intent. 
Further regarding claim 2, the claim recites “the honing bars of the honing tool having the reduced stroke no longer machine the point or the region.” It is unclear which point is being referred to as “the point,” as several points are described in the claims. It is unclear how the tool could no longer machine “the region” when claim 1 explicitly describes that the stroke of the tool is limited only to the region. For the purposes of this examination, this claim will be read as best understood by examiner and is explained in the rejection below.
Claims 3-6 are rejected as indefinite due to their dependency upon rejected claim 2.
Further regarding claim 5, the claim recites “determining at least one new reversal point by a new target diameter being determined based on the actual diameter by addition of a diameter increment to the target diameter, and that the at least one new reversal point is located where a target diameter is equal to the target diameter.” It is unclear how determining a new target diameter is intended to determine a new reversal point. What is meant by the phrase “a target diameter is equal to the target diameter?” It is unclear how adding an increment to a target diameter determines a reversal point. As best understood by examiner, this claim is attempting to define that a new reversal point corresponds to a target diameter which differs from a previous target diameter by an increment. 
Claim 6 is rejected as indefinite due to its dependency upon rejected claim 5.
Regarding claim 8, the claim recites “correcting the target shape of the non-cylindrical bore based on the radial widening (Ar) of the cylinder bore during the honing process.” It is unclear how this claim is intended to limit claim 1. The elements of claim 8 appear to be completely separate from the process defined in claim 1. How is the corrected target shape related to the honing process? Is there an original target shape which is then corrected by some calculation? Does this affect the claimed target diameter? What is meant by the phrase “based on?” Does this require a calculation, and if so, what is the specific calculation? There is no antecedent basis for “the target shape” or “the radial widening,” making it unclear how this is applied to the process. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claim 9 is rejected as indefinite due to its dependency upon rejected claim 8.
Further regarding claim 9, there is no antecedent basis for “the overlay of a target shape.” What is this overlay and how is it related to the claimed process? The specification does not mention any overlay, making it impossible to determine the meaning of this term in the claims. The phrase “the corrected target shape of the overlay of a target shape corresponds to the non-cylindrical bore without radial widening and the elastic radial widening occurring during the honing process” is unclear. How can the corrected target shape “correspond to” both the bore without radial widening and the elastic radial widening? There is no antecedent basis for “elastic radial widening.” Similarly to claim 8 as described above, there is no connection between the elements of claim 9 and the claimed honing process. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.
Each of claim 10-12 describe a target shape of the bore. However, the elements of these claims appear to be completely separate from the process defined in claim 1. How is the target shape related to the honing process? Claim 1 recites a target diameter. How is the target shape related to the target diameter? Additionally, claims 11 and 12 do not provide antecedent basis for “the target shape.” For the purposes of this examination, these claims will be read as defining the non-cylindrical shape which is machined in the honing process described in claim 1. 
Regarding claim 13, there is no antecedent basis for “the speed of the honing spindle.” Is this a rotation speed, a feed speed, a stroke speed, or something else? The specification provides no guidance for interpreting this limitation. For the purposes of this examination, this will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Regarding claim 14, there is no antecedent basis for “the honing bar contact pressure” in the claims. For the purposes of this examination, this will be read as a contact pressure of a honing bar of the honing tool, as this appears to be applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al (US 2016/0303702, cited by applicant) in view of Rauscher et al (US 2011/0223833, previously cited).
Regarding claim 1, Xavier teaches a method for producing a rotationally symmetric, non-cylindrical bore using a honing tool having honing bars ([0068]; “honing sticks”) comprising the following steps: honing of the bore with a stroke of the honing tool (described [0069]), wherein the stroke is limited by an upper reversal point (UO) and a lower reversal point (UU; shown in fig 6), detecting actual values of a diameter of the bore ([0025]), wherein the diameter of the bore varies over a length of the bore to be machined during the honing process (fig 1, fig 7) in a region between the upper and lower reversal points ([0069]), comparing the actual diameter of the bore to a specified target diameter for at least one of the upper or lower reversal points ([0070]; “predetermined removal of material” indicates reaching a specific diameter); continuously limiting the stroke to regions of the bore in which the actual diameter is smaller than the target diameter ([0070-0071]; after reaching target diameter, the stroke is limited to a region which still requires material removal, i.e. a region where the actual diameter is smaller than the “desired diameter”), reducing the stroke of the honing tool step-by-step based on the actual values of the diameter of the bore (shown in fig 6; described [0070]), so that only the regions of the bore in which the actual diameter of the bore is smaller than the target diameter are machined (as best understood by examiner (see 112b rejection above) this limitation is described [0070-0071]; after reaching target diameter, the stroke is limited to a region which still requires material removal, i.e. a region where the actual diameter is smaller than the “desired diameter”). 
While Xavier does describe a measurement system for detecting diameter values during the honing process ([0025]) and comparing an actual material removal to a desired diameter ([0070]), Xavier does not explicitly describe continuously detecting and comparing the actual diameter. Rauscher teaches a method for producing rotationally symmetric bores using a honing tool wherein diameter values of the bore are continuously detected and compared to a target diameter of the bore during honing ([0039], [0053]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to continuously detect and compare the actual diameter value of the bore to the target diameter in the method of Xavier in order to determine when the target has been achieved, thereby increasing precision of the honing process as taught by Rauscher ([0039],[0053]). 
Regarding claim 2, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches reducing the stroke to a reduced stroke if the actual diameter is equal to the target diameter ([0070]; stroke is reduced at “predetermined removal of material”) for at least one of the upper and lower reversal points and that the honing bars of the honing tool having the reduced stroke only machine in a region having the reduced stroke (as best understood by examiner, this is the claimed “no longer machine the point or the region,” and is taught by [0070] and fig 6 of Xavier). 
Regarding claim 3, Xavier, as modified, teaches all the limitations of claim 2 as described above. Xavier further teaches the reduced stroke is equal to the stroke minus a specified amount (increment IN; [0070]; fig 6).
Regarding claim 4, Xavier, as modified, teaches all the limitations of claim 3 as described above. Xavier further teaches further reducing the stroke if, at one of the reversal points of the honing tool, the actual diameter of the bore section honed last is equal to the target diameter of the bore at one of the reversal points of the honing tool ([0070]; fig 6). 
Regarding claim 5, Xavier, as modified, teaches all the limitations of claim 2 as described above. Xavier (as best understood by examiner; see 112b rejections above) further teaches determining a new reversal point corresponding to a new target diameter which differs from a previous target diameter by a diameter increment ([0071]; the stroke shift, which provides a new reversal point, is determined by different target radii within the bore).
Regarding claim 6, Xavier, as modified, teaches all the limitations of claim 5 as described above. Xavier further teaches further reducing the stroke of the honing tool if the actual diameter at one of the reversal points of the honing tool is equal to the target diameter of the bore at this reversal point ([0070]; fig 6). 
Regarding claim 7, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches the bore is initially honed along its entire length (fig 5).
Regarding claim 10, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches specifying a target shape of the non-cylindrical bore as a function of a longitudinal axis of the bore (fig 1; shape differs along central axis 112).
Regarding claim 13, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches increasing the speed of the honing spindle as the stroke decreases ([0082]; adjusts speed of rotation and stroke in order to maintain the honing angle; as bore diameter changes when the stroke decreases, at least one of these speeds must necessarily increase in order to maintain the honing angle). 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Rauscher as applied to claim 1 above, and further in view of Cloutier (US 2007/0298685, previously cited).
Regarding claims 8 and 9, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier does not teach taking into account a radial widening of the bore or determining a corrected target shape based on the radial widening. Cloutier teaches (as best understood by examiner; see 112b rejection above) a method for producing a bore wherein a target diameter of the bore is corrected by taking into account a radial widening of the bore (described [0056-0057]); wherein the corrected target diameter of the bore corresponds to a target diameter which has been widened during the honing process ([0056-0059], [0064]; uses feed force to determine necessary elasticity compensation to correct target bore size). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a corrected target shape or diameter in the method of Xavier in order to compensate for elasticity of the workpiece, thus improving size control and precision as taught by Cloutier ([0056]). 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Rauscher as applied to claim 1 above, and further in view of Wormley et al (US 5193314, previously cited).
Regarding claims 11 and 12, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier does not explicitly teach specifying a target shape in a table of values or interpolation between these values. Wormley teaches a method for honing a workpiece wherein a target shape of the workpiece is specified in a table of values (col 4, lines 56-68; surface shape defined at a number of points); wherein the target shape is determined by interpolation between reference points of the table (col 4, lines 56-68). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to define the target shape of the non-cylindrical bore of Xavier in a table of values and interpolate between the points of the table in order to provide smooth transitions between successive points during machining of the workpiece as taught by Wormley (col 4, lines 56-68). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Rauscher as applied to claim 1 above, and further in view of Flores et al (US 2017/0129070, previously cited).
Regarding claim 14, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier does not teach increasing the honing bar contact pressure as the stroke decreases. Flores teaches a honing method wherein the honing bar contact pressure (“feeding force”) is increased as the stroke decreases ([0026]; honing pressure is increased near bottom of stroke, which is where the tool ends up after the stroke decreases). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to increase the contact pressure of the honing stones bar of Xavier as the stroke decreases in order to create the desired shape of bore with an increased diameter at the bottom as taught by Flores ([0026]). 
Response to Arguments
Applicant's arguments filed 15 Aug 2022 have been fully considered but they are not persuasive. Applicant states that amendments have been made to address the previous 112b rejections. However, many of the same rejections remain as detailed in the rejection above. 
Regarding claim 1 and its dependents, applicant argues that Xavier does not teach detecting an actual diameter of the bore and only performs an open loop time-controlled honing process. Examiner respectfully disagrees. Xavier explicitly discloses using an “in-process diameter measurement” ([0025]) and performing and adjusting honing based on the bore section reaching a desired diameter and predetermined “removal of material” ([0070]). Therefore, the claimed detection and comparison are clearly disclosed by Xavier. While Xavier does not explicitly disclose a continuous detection and comparison, this limitation is rendered obvious by Rauscher, which teaches a honing method which performs the detection and comparison continuously ([0039], [0053]), allowing a precise control of the honing process. 
Applicant argues that Xavier does not teach the stroke limited to a region which still requires material removal. However, as best understood by examiner (see 112b rejection above), this occurs in the process of Xavier when after a certain material removal occurs, the stroke is reduced, which necessarily only machines in regions which still require material removal ([0070]). If the process of Xavier machined in areas where the target diameter was already reached, it would be overmachining past the desired value. There is no claim limitation which defines over this machining of Xavier.
Applicant provides no additional arguments towards the application of the Rauscher reference. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCEL T DION/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723